      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 1 of 9



                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

DEANGELIA LITTLEJOHN                                      CIVIL ACTION
INDIVIDUALLY & AS
THE NATURAL TUTOR FOR IMANI IFE
COLLINS AND REIKEYAH LITTLEJOHN
AS THE HEIRS TO THE ESTATE                                NO:
OF CHIMELU KABAZZ
                                                          SECTION: “     ”

                                                          MAGISTRATE:

VERSUS

THE CITY OF NEW ORLEANS, MAYOR
LATOYA CANTRELL,( in her official capacity as Mayor for the City of New Orleans)
 THE NEW ORLEANS POLICE DEPARTMENT, POLICE CHIEF
SHAUN FERGUSON, (in his official capacity, as Superintendent of the New
Orleans Police Department), NEW ORLEANS POLICE DEPARTMENT, POLICE
OFFICER #1, Alex Mikkelsen (individually and in his official capacity
as an officer for the New Police Department), POLICE OFFICER #2, Jonathan Broom
(individually and in his official capacity as an officer for the New Police Department),
POLICE OFFICER #3, Jeffrey Harrington (individually and in his official capacity as an
officer for the New Police Department), POLICE OFFICER #4, Alex Florian
(individually and in his official capacity as an officer for the New Police Department),
POLICE OFFICER #5, William Hery (individually and in his official capacity as an
officer for the New Police Department), and POLICE OFFICER #6, Colby Stewart
(individually and in his official capacity as an officer for the New Police Department),
XYZ INSURANCE COMPANY


FILED:______________________                              ________________________
                                                          DEPUTY CLERK


                                       COMPLAINT

       NOW INTO COURT, through undersigned counsel, come plaintiffs in The Succession of

Chimelu Kabazz, more specifically, Deangelia Littlejohn, the natural tutor for IMANI IFE

COLLINS AND REIKEYAH LITTLEJOHN as the heirs of the Estate of Chimelu Kabazz
       Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 2 of 9



who is of the full age of majority and domiciled in the Parish of Orleans, State of Louisiana, who

respectfully represents that:


                                         JURISDICTION

1.     Jurisdiction of this Honorable Court is invoked pursuant to 28 U.S.C. 1331, and 1343. This

       is an action authorized by 42 U.S.C. 1981, et seq., especially 1983, to redress the deprivation

       under color of law, statute, ordinance, regulation, custom and/or usage of rights guaranteed

       the plaintiffs by the First, Fourth and Fourteenth Amendments to the United States

       Constitution.

2.     This Honorable Court’s supplemental jurisdiction is also invoked, pursuant to 28 U.S.C.

        1367, as to all matters cognizable under Article 1, 2 (due process), 3 (individual dignity), 5

        (privacy), 7 (expression) and 9 (petiton) of the Louisiana Constitution of 1974 and dialectal

        laws of the State of Louisiana, including Article 2315 of the Louisiana Civil Code.

3.      This Honorable Court’s supplemental jurisdiction is also invoked, pursuant to 8 U.S.C. §

        1332(a) as the amount in controversy asserted herein is above Seventy –Five Thousand

        Dollars and No Cents $75,000.00.

                                             PARTIES

4.     Plaintiff Deangelia Littlejohn, individually and as the mother and representative for The

       Succession of CHIMELU KABAZZ, a deceased individual is represented herein by his

       heirs, Imani Ife Collins and Reikeyah Littlejohn;

5.     Plaintiff Deangelia Littlejohn, individually and as the natural tutor for Imani Ife Collins and

       Reikeyah Littlejohn as the heirs of the Estate of Chimelu Kabazz, are minors domiciled in

       the Parish of Orleans, State of Louisiana, She is the mother of Imani Ife Collins and
      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 3 of 9



      Reikeyah Littlejohn who are the biological sisters of Chimelu Kabazz;

6.    Plaintiff Deangelia Littlejohn, the natural tutor for Imani Ife Collins and Reikeyah Littlejohn

      as the heirs of the Estate of Chimelu Kabazz, can attest to the issue of a relationship between

      Imani Ife Collins and Reikeyah Littlejohn and Chimelu Kabazz;

7.    THE CITY OF NEW ORLEANS, LOUISIANA, is a municipality organized under the

      laws of the State of Louisiana with capacity to sue and be sued.

8.    THE HONORABLE LATOYA CANTRELL, is a person of the full age of majority and

      resident of the Parish of Orleans, State of Louisiana, who at all times pertinent herein was the

      duly elected Mayor of the City of New Orleans.

9.    XYZ INSURANCE COMPANY, is a foreign and/or domestic insurance company (the

      true name of which is presently unknown to plaintiff), authorized to do and is doing

      business in the State of Louisiana, having appointed the Secretary of State of the State of

      Louisiana as its agent for service of process and hence considered domiciled in the Parish

      of Orleans for purposes of suit in Louisiana, which company insured defendant Latoya

      Cantrell, Police Chief Shaun Ferguson, the New Orleans Police Department, Officers

      Alex Mikkelsen, Jonathan Broom, Jeffrey Harrington, Alex Florian, William Hery, Colby

      Stewart, (all individually and in his/her official capacity as an officer for the New Police

      Department), and the City of New Orleans for all acts performed by them in their official

      capacity as an employee of the City of New Orleans. At all times pertinent the city

      maintained a policy of insurance for Fifty Million dollars ($50,000,000.00)

10.   CHIEF OF POLICE SHAUN FERGUSON, in his official capacity is a person of the

      full age of majority and resident of the Parish of Orleans, State of Louisiana, who at all

      times pertinent herein was the Chief of New Orleans Police Department.
       Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 4 of 9



11.    OFFICER ALEX MIKKELSEN, is a person of the full age of majority and resident of

       the Parish of Orleans, State of Louisiana, who at all times pertinent herein was a Police

       Officer with the New Orleans Police Department acting in the cause and scope of

       employment.

12.    OFFICER JONATHAN BROOM, is a person of the full age of majority and resident of

       the Parish of Orleans, State of Louisiana, who at all times pertinent herein was a Police

       Officer with the New Orleans Police Department acting in the cause and scope of

       employment

13.    OFFICER JEFFREY HARRINGTON, is a person of the full age of majority and

       resident of the Parish of Orleans, State of Louisiana, who at all times pertinent herein was

       a Police Officer with the New Orleans Police Department acting in the cause and scope of

       employment .


14.    OFFICER ALEX FLORIAN, is a person of the full age of majority and resident of the

       Parish of Orleans, State of Louisiana, who at all times pertinent herein was an Police

       Officer with the New Orleans Police Department acting in the cause and scope of

       employment .

 15.   OFFICER WILLIAM HERY, is a person of the full age of majority and resident of the

       Parish of Orleans, State of Louisiana, who at all times pertinent herein was a Police

       Officer with the New Orleans Police Department acting in the cause and scope of

       employment.

 16. OFFICER COLBY STEWART, is a person of the full age of majority and resident of

       the Parish of Orleans, State of Louisiana, who at all times pertinent herein was a Police
      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 5 of 9



      Officer with the New Orleans Police Department acting in the cause and scope of

      employment.



                                SUMMARY OF THE CASE

17.   This is an action against defendants the City of New Orleans, Mayor Latoya Cantrell, the

      New Orleans Police Department, Chief of Police Shaun Ferguson, several police officers and

      an unknown insurer by Deangelia Littlejohn individually, and as the natural tutor for Imani

      Ife Collins and Reikeyah Littlejohn as the heir of the Estate of Chimelu Kabazz all private

      citizens, whose rights, privileges, and immunities that are guaranteed to all citizens, were

      denied under color of law by the City of New Orleans through direct, intentional, and

      negligent acts.


                            FACTS AND CAUSES OF ACTION

18.   On or about March 20, 2019, Mr. Bryan Wilson, Jr., was the driver of a vehicle, in which

      Mr. Chimelu Kabazz was a restrained passenger, traveling in New Orleans, Louisiana, in the

      Parish of Orleans, State of Louisiana. At the same time, (New Orleans Police Department,

      hereinafter referred to as NOPD) Officers, Alex Mikkelsen, Jonathan Broom, Jeffrey

      Harrington, and Alex Florian, executed a high speed chase to recovered stolen property.

19.   The Officers’ vehicle insured in the aforementioned chase causing the vehicle driven by

      Mr. Wilson to crash, causing the death of both Mr. Bryan Wilson, Jr., and decedent, Mr.

      Chimelu Kabazz. Further, once in their vehicles, all defendant Officers did not activate

      their body worn cameras as required by the department policy and procedures, and also

      deactivated the In-Car Camera System. They did so to conceal their improper and illegal
      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 6 of 9



      conduct.

20.   Petitioners aver that Police Officers #1-6 of the New Orleans Police Department acted

      with negligence in the aforementioned unwarranted attempts to apprehend and detain the

      driver of the vehicle accusation and detention and more particularly but not limited to the

      following acts:

      A.     Intentionally pursuing property via a highspeed chase within Orleans Parish City

             Limits, endangering the citizens of said City Limits, without just provocation, and

             proper authority;

      B.     Failing to take proper and necessary available action to prevent known and

             foreseeable risks of ham toward petitioner;

      C.      Failing to maintain proper procedures in accordance with the high speed chase

             within Orleans Parish City Limits;

      D.     Failing to take all necessary precautions to prevent the death of Mr. Chimelu

             Kabazz;

      E.     Failing to act in a responsible manner and respond safely and properly;

      F.     Failing to insure the safety of Mr. Chimelu Kabazz;

      G.     Any other acts or omissions and circumstances of this case, that may be learned

             through discovery, as will be shown at the trial of this matter.

21.   Moreover, Petitioners aver that Shaun Ferguson in his official capacity as Superintendent

      of the New Orleans Police Department, acted with negligence in the aforementioned

      unwarranted careless and reckless conduct and more particularly but not limited to the

      following acts:

A.    Employment or retention of incompetent employees;
      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 7 of 9



B.    Failing to properly hire, train, discipline and/or supervise the police officers;

C.    Permitting or failing to prevent negligent and abusive behavior by the police officers;

D.    Tolerating a pattern or practice of misconduct by the police officers;

E.    Failing to establish and teach procedures and guidelines for high speed chases within

      Orleans Parish City Limits;

F.    any and all acts of negligence which may be proven at trial of this matter.



22.   At all times material herein, the Defendant, XYZ Insurance Company whose identity is

      not yet known to petitioner, issued an insurance policy to the Defendant, Shaun Ferguson,

      in his official capacity as Superintendent of the New Orleans Police Department and the

      New Orleans Police Department, which was in full force and effect at the time of this

      incident made subject of this litigation.

                                           DAMAGES

23.   Plaintiffs, the Succession of Chimelu Kabazz and Deangelia Littlejohn have suffered

      irreparable harm from the defendants’ policies, practices, procedures and customs as

      mentioned heretofore. The conduct of the City of New Orleans the New Orleans Police

      Department and their employees deprived the plaintiff of equal protection under the law and

      constituted deliberate indifference toward his safety and welfare.

24.   As a direct and proximate result of the acts and omissions of the City of New Orleans the

      New Orleans Police Department and their employees, plaintiffs, the Succession of

      Chimelu Kabazz and Deangelia Littlejohn have been injured in their person and property,

      and is entitled to damages in the amount of $15,000,000 for:

      A.     Physical pain and suffering;
      Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 8 of 9



      B.     Mental and emotional pain and suffering, including humiliation, aggravation,

             anxiety, inconvenience, fear, fright and intimidation;

      C.     Deprivation of rights, privileges, and immunities secured to plaintiff and all

             citizens;

      D.     Punitive and exemplary damages to be assessed in the nature of a fine to ensure

             that such conduct as was used to victimize plaintiff is not used in the future

             against other citizens;

      E.     Lost Wages, earnings, diminished work capacity and other economic support;

      F.     Loss of consortium, society, and affection;


25.   Plaintiffs Deangelia Littlejohn individually, and as the natural tutor for Imani Ife Collins and

      Reikeyah Littlejohn, as the heirs of the Estate of Chimelu Kabazz, are now suffering and will

      continue to suffer irreparable harm from the defendants’ policies, practices, procedures and

      customs as mentioned heretofore. The conduct of the City of New Orleans the New Orleans

      Police Department and their employees deprived the plaintiffs’ of equal protection under the

      law and constituted deliberate indifference toward their safety and welfare.

26.   As a direct and proximate result of the acts and omissions of the City of New Orleans the

      New Orleans Police Department and their employees, plaintiffs Deangelia Littlejohn

      individually, and as the natural tutor for Imani Ife Collins and Reikeyah Littlejohn as the

      heir of the Estate of Chimelu Kabazz, have been injured in their person and property, and

      are entitled to damages in the amount of $15,000,000 for:

      A.     Mental and emotional pain and suffering, including humiliation, aggravation,

             anxiety, inconvenience, fear, fright and intimidation;
       Case 2:20-cv-00888-LMA-DMD Document 1 Filed 03/13/20 Page 9 of 9



       B.      Loss of Society;

       C.      Loss of support;

       D.      Loss of consortium and affection;

       E.      All other damages to be shown at trial.



                                             RELIEF

       WHEREFORE, plaintiffs The Succession of Chimelu Kabazz, Deangelia Littlejohn

individually, and as the natural tutor for Imani Ife Collins and Reikeyah Littlejohn as the heir of

the Estate of Chimelu Kabazz, pray that after due proceedings had, there be judgment rendered

herein in their favor and against defendants defendant Mayor Latoya Cantrell, Police Chief Shaun

Ferguson, the New Orleans Police Department, Officers Alex Mikkelsen, Jonathan Broom, Jeffrey

Harrington, Alex Florian, William Hery, Colby Stewart, (all individually and in his/her official

capacity as an officer for the New Police Department) and the City of New Orleans in the full sum of

Fifteen Million Dollars and No/100 Cents ($15,000,000.00) in compensatory, punitive, general and

special damages, and for such other relief as this court may deem just and appropriate.

       FURTHER, Plaintiffs pray for all costs and expenses incurred in this litigation, and

reasonable attorney’s fees pursuant to 42 U.S.C. 1988.

       FURTHER, plaintiffs pray for and demands trial by jury as to all issues.

                                      Respectfully Submitted,

/s/ Clarence Roby, Jr., ESQ.                         /s/ TONY DOOLEY, ESQ
CLARENCE ROBY, JR., LSB#20345                        TONY DOOLEY, LSBA(28557)
3701 Canal Street, Suite U                           3701 Canal Street, Suite U
New Orleans, Louisiana 70119                         New Orleans, Louisiana 70119
Phone: (504) 486-7700                                Phone: 504-510-0286
Fax: (504) 486-8005                                  Fax: 504-486-8005
Email: croby@crobylawfirm.com                        Email: tdooley@thedooleylawoffice.com
